Citation Nr: 9904999	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a claim by the veteran 
seeking entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence shows that the veteran has a current 
diagnosis of PTSD.

3.  The veteran's allegations of being subjected to a rocket 
attack during active duty in the Republic of Vietnam in May 
1969 are adequately verified by credible evidence.

4.  The veteran's diagnosis of PTSD is based, in part, on the 
verified stressor involving the rocket attack.  No evidence 
of record suggests that the diagnosis was not made in 
accordance with the applicable Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b)  
(West 1991); 38 C.F.R. §§  3.303, 3.304(f)  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  The veteran has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The law states that an award of entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1998); Gaines v. West, 11 Vet. App. 
353, 357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 
136-37  (1997)); see also VA ADJUDICATION PROCEDURE MANUAL M21-1 
(MANUAL M21-1), Part VI, 11.38 (Aug. 26, 1996) (reiterating 
the three PTSD service-connection requirements set forth in 
regulation § 3.304(f) and specifically requiring "credible 
supporting evidence that the claimed in-service stressor 
actually occurred").  The MANUAL M21-1 provisions in 
paragraph 11.38 are substantive rules which are "the 
equivalent of [VA] [r]egulations".  See Hayes v. Brown, 5 
Vet. App. 60, 67 (1993) (citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991)).  

II.  Analysis

a.  Clear and current medical diagnosis

As stated above, to make a successful service connection 
claim for PTSD, the regulations require "medical evidence 
establishing a clear diagnosis" of PTSD.  38 C.F.R. 
§ 3.304(f)  (1998).  Because specific requirements regarding 
the sufficiency of a stressor and the adequacy of 
symptomatology to support a PTSD diagnosis are not contained 
in 38 C.F.R. § 3.304(f), a clear diagnosis of PTSD by a 
mental health professional must be "presumed (unless 
evidence shows to the contrary) to have been made in 
accordance with the applicable DSM criteria."  Cohen, 10 
Vet. App. at 139.

In this case, the record contains VA medical records, both 
outpatient records and a PTSD examination report.  The VA 
outpatient records are dated from November 1993 to January 
1995.  They indicate that the veteran was seen for 
psychological problems on several occasions in January 1995.  
The records show that much of the veteran's problems stemmed 
from experiences in Vietnam during the Vietnam era.  The 
diagnostic impression was PTSD and depression.

The most significant medical evidence is a report of VA PTSD 
examination, dated October 1996.  It is of great importance 
because it is both the most recent and most thorough medical 
evidence in the claims file.  It indicates, according to the 
veteran, that he was a communications specialist while in 
Vietnam, stationed in a combat area, and that he experienced 
constant mortars and rockets, served on guard duty, fought 
with the enemy, saw buddies wounded and killed, and was in a 
communications center when it was hit by a rocket.  Objective 
evaluation revealed that the veteran presented a casual 
appearance with little care or concern for how he looked.  He 
was pleasant, cooperative, and loquacious; he showed a ready 
flow of speech, talking in simple, direct ways about his 
history and problems.  He maintained a steady flow of speech 
which showed sequential thought processes which focused on 
his problems in life, his experience in Vietnam, and his 
current status.  He gave no evidence of psychotic processes 
and no significant depression.  The veteran's mood and affect 
were appropriate, although he did show some constricted, 
strained feeling when talking about his combat experience.  
The diagnosis was PTSD, chronic, and alcohol abuse, in 
remission.

From the above medical evidence, the Board finds that the 
requirement of a clear, current PTSD diagnosis has been 
satisfied.

b.  Occurrence of inservice stressors

The second criterion outlined in § 3.304(f) and the pertinent 
case law is the occurrence of inservice stressors and 
credible evidence establishing that the claimed stressors 
actually occurred.  In this regard, the United States Court 
of Veterans' Appeals has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993); see 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. 
§ 1154(b)  (West 1991).  However, where VA determines from 
the evidence that the veteran did not engage in combat with 
the enemy or where the veteran, even if he did engage in 
combat, is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(1998); West (Carleton) v. Brown, 7 Vet. App. 70, 76 (1994); 
see also, Zarycki, 6 Vet. App. at 98.  "Credible supporting 
evidence" of combat may be obtained from many sources, 
including, but not limited to, service records.  There is 
"an almost unlimited field of potential evidence to be used 
to 'support' a determination of combat status." Gaines, 11 
Vet. App. at 359.  However, "credible supporting evidence" 
of the actual occurrence of an inservice stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
Moreau v. Brown, 9 Vet. App. 389  (1996).

In this case, an October 1995 Statement in Support of Claim 
(VA Form 21-4138), submitted by the veteran, indicates that 
while on active duty in Vietnam in May 1969, a .122mm rocket 
hit the communications center in which he was stationed.  It 
indicates that this event caused severe psychological stress.

In an attempt to verify the veteran's allegation that the 
communication center in which he worked was hit with an enemy 
rocket, the RO requested a search of service history records 
by the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  An August 1997 reply letter from 
USASCRUR indicates that the veteran's unit, Company A/44, 
36th Signal Battalion at Bien Hoa, received attacks by the 
enemy on several occasions on or about May 1969.  An attached 
Chronology of VC/NVA Attacks record indicates that the 
veteran's unit received standoff attacks on the 12th, 21st, 
and 28th of May in 1969, as well as the 5th, 6th, and 9th of 
June in 1969.  During the May 12, 1969, attack, there were 3 
aircraft damaged.  During the May 23, 1969, attack, there 
were 3 wounded in action.

From the above, the Board finds sufficient credible evidence 
verifying the veteran's alleged inservice stressor for 
purposes of his claim of entitlement to service connection 
for PTSD.  Thus, a determination as to whether the veteran 
engaged with the enemy in combat and whether his alleged 
stressors are related to that combat is not necessary.  The 
Board acknowledges that the USASCRUR report does not 
specifically mention that a .122 mm rocket hit a 
communication center at Bien Hoa in May 1969.  However, it is 
shown that attacks did occur at Bien Hoa at the time the 
veteran was stationed there.  The veteran's allegations are 
sufficiently verified.  Overall, all of the evidence, 
although not supporting any one alleged event, supports the 
veteran's claim.

c.  Nexus Evidence
 
The last requirement for service connection for PTSD is 
medical evidence of a causal nexus between the veteran's 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1998).

The Board finds that this requirement is met by the VA 
medical records, especially the October 1996 VA PTSD 
examination report.  That report specifically lists one of 
the veteran's stressors as being subjected to "constant 
mortars and rockets."  It also specifically describes how 
the mortar and rocket attacks impacted the veteran. It states 
that:
 
	(1)  [The veteran] experienced an event 
outside the range of usual human 
experience in his exposure to military 
combat in Vietnam, both as an active 
participant, and as an observer.
	
	(2)  The event was persistently 
experienced by the following:
		a.  Recurrent recollections; "it's 
there every day, I think about the damn 
thing every day";
		b.  Distressing dreams; he reports 
frequently awakening aroused, physically 
alert, feeling "real spooky", with no 
memory of a dream, but feeling as if 
something had happened;
		c.  Sudden acting or feeling as if the 
event were occurring again as shown by:  
Certain sights and smells "bring back 
the stark reality of it all";
		d.  He experiences intense 
psychological distress when watching 
television, war movies, or even "when I 
see [O]rientals, I get upset".

	(3)  Persistent avoidance of stimuli 
associated with the trauma:
		a.  He tries to avoid feelings 
associated with it in that he does not 
watch war movies, violence on the news, 
or "trash like that;"
		b.  He tries to avoid things that 
arouse memories in that he does not like 
to talk about his experience or be around 
anything that might remind him of it;
		c.  He has no recollection of many of 
the people he served with, and says with 
some affect that he "can't recall the 
names" of his buddies or ones he felt 
somewhat close to;
		d.  He shows diminished interest in 
things since his return in that before he 
went over "I was a sharp kid, I wanted 
to learn, but after all that bombing ... I 
just seemed to go down hill," and lost 
interest in doing anything that involved 
intellectual stimulation, studying or 
learning;
		e.  He admits he feels detached or 
estranged in that "I just don't much 
care for people;"
		f.  He has a restricted range of affect 
in that he will not let anyone get close 
to him "I have only a few friends, 
perhaps one in 20 years;"
		g.  He questions the meaning of his 
life and the future in that he wonders 
"what am I doing here?"

	(4)  Persistent symptoms of increased 
arousal.  He shows persistent symptoms of 
increased arousal:
a.  He has difficulty falling asleep, 
and notes he will sleep for perhaps two 
or three hours and awake restless and 
unable to return to sleep;
b.  He reports genuine problems in his 
life with irritability and outbursts of 
anger[:]  "I seem to be real mad as hell 
all the time," and "I come out like the 
devil if you poke at me.  If you don't, 
you won't find a nicer person on the 
earth;"
c.  He reports difficulty 
concentrating as noted above, and says he 
has difficulty keeping his mind on what 
he is doing, especially if it involves 
intellectual activities;
d.  He shows hypervigilance in that he 
feels a need constantly to protect 
himself, especially at night;
e.  He shows an exaggerated startle 
response when there is sudden noise[:]  
"I flinch and jump, I about come out of 
my skin;"
f.  He shows physiologic reactivity 
when anything resembles military 
combat[:]  "the hair goes up on the back 
of my neck" when helicopters fly over.

The VA examiner concluded that, while the veteran has 
adjustment problems based on an alternate lifestyle caused by 
his disability from an accident, he clearly presented the 
symptoms of PTSD from his service as an active combatant in 
Vietnam.

Overall, the Board finds that the medical evidence of record 
provides a sufficient nexus between the veteran's current 
PTSD symptomatology and the claimed inservice stressors.


III.  Conclusion

After careful review of the record, the Board finds that all 
of the elements for entitlement to service connection for 
PTSD have been met.  The claims file contains sufficient 
evidence of a current diagnosis of PTSD, credible evidence 
supporting the veteran's alleged inservice stressors, and a 
nexus between the veteran's PTSD and said stressors.

Accordingly, the Board concludes that the requirements for 
entitlement to service connection for PTSD have been 
satisfied, and, as a result, the veteran's claim is granted. 


ORDER

Entitlement to service connection for PTSD is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

